DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and species C in the reply filed on 2/7/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PGPub 2019/0267666 to Shin.
	Regarding claims 1 and 5, Shin teaches an all-solid state battery comprising
a first current collector 120 (Fig. 6, ¶0015)
a positive electrode layer that contains a positive electrode active material (Marked-up Fig. 6 below identifies a layer of positive electrode active material identified as 328 in ¶0022)
a solid electrolyte layer 230 that contains a solid electrolyte
a negative electrode layer that contains a negative electrode active material 310 (Marked-up Fig. 6)
a second current collector 102
a positive electrode fine particle layer (layer 330 closer to positive electrode layer identified in dotted box of Marked-up Fig. 6, ¶0023)
a negative electrode fine particle layer (layer 330 closer to negative electrode layer identified in dotted box of Marked-up Fig. 6)
wherein the first current collector 120, the positive electrode layer, the solid electrolyte layer 230, the negative electrode layer, and the second current collector 102 are laminated in this order
the positive electrode fine particle layer contains positive electrode active material fine particles (referred to as 326 in ¶0022, label missing in Fig. 6) having a particle diameter smaller than a particle diameter of particles of the positive electrode active material (unlabeled, referred to as 328 in text) and is formed on a side surface of the positive electrode layer 
the negative electrode fine particle layer contains negative electrode active material fine particles 308 having a particle diameter smaller than a particle diameter of particles of the negative electrode active material 310 and is formed on a side surface of the negative electrode layer.
[AltContent: connector][AltContent: connector][AltContent: textbox (negative electrode layer)][AltContent: arrow][AltContent: rect][AltContent: textbox (positive electrode layer)][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    678
    547
    media_image1.png
    Greyscale

	Per claim 5, Shin teaches the limitations of claim 1. The solid black line in Marked-up Fig. 6 above represents a projection of a plane where the positive electrode fine particle layer and the positive electrode layer are in contact with each other in a laminating direction. The plane is discontinuous at locations where the portions 234 of solid electrolyte are contained in the positive electrode active material layer. The plane resembles the plan view seen in Fig. 3; the greyed portion of Marked-up Fig. 3 below approximates a view of the plane seen from a direction perpendicular to the laminating direction.
[AltContent: textbox (Length)][AltContent: arrow][AltContent: rect][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image2.png
    224
    423
    media_image2.png
    Greyscale

Between the locations where portions 234 solid electrolyte are contained in the positive electrode active material (white portions), the plane is continuous so that more than one particle of the positive electrode active material is along the length of the plane. The arrow in Marked-up Fig. 3 above represents a length of the plane, which is clearly twice or more the particle diameter of the positive electrode active material.
The solid grey line in Marked-up Fig. 6 above represents a projection of a plane where the negative electrode fine particle layer and the negative electrode layer are in contact with each other in the laminating direction. The plane is discontinuous at locations where the portions 232 of solid electrolyte are contained in the negative electrode active material layer. The plane resembles the plan view seen in Fig. 3; the greyed portion of Marked-up Fig. 3 above also approximates a view of the plane seen from a direction perpendicular to the laminating direction.
Between the locations where portions 232 solid electrolyte are contained in the negative electrode active material (white portions), the plane is continuous so that more than one particle of the negative electrode active material is along the length of the plane. The arrow in Marked-up Fig. 3 above represents a length of the plane, which is clearly twice or more the particle diameter of the negative electrode active material.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin as applied to claim 1 above, and further in view of JP2020-087710A to Hojo (machine translation relied upon herein). Supporting information regarding physical properties is provided by US PGPub 2013/0224632 to Roumi.
Regarding claims 2-4, Shin teaches the limitations of claim 1. The solid electrolyte of Shin’s solid electrolyte layer and positive electrode active material of Shin’s positive electrode layer comprise sulfur in embodiments (¶0018, 0019). Shin does not teach a solid electrolyte fine particle layer formed on an outside of the positive electrode fine particle layer and the negative electrode fine particle layer, so as to cover both of those layers. 
Hojo teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a fine particle layer (50 of Fig. 4, top of p. 6 of translation, top of p. 13) having a particle diameter smaller than a particle diameter of the solid electrolyte of a solid electrolyte layer on an outside of both positive electrode layers and negative electrode layers comprised of positive electrode active material particles and negative electrode active material particles, respectively, in order to prevent damage due to the reaction of sulfur present in the battery (p. 4, 5). Further, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the material of the fine particle layer to include ZrO2, as it would have merely required the choice of a known material for its art-recognized purpose (middle p. 11). 
While Hojo does not disclose that ZrO-2 is a solid electrolyte material, Roumi teaches that material necessarily has such properties (¶0022). “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP §2112.01. Further, the positive electrode fine particle layer and negative electrode fine particle layer of Shin have an outside at left and right lateral extents seen in Marked-up Fig. 6. Therefore the battery of modified-Shin comprises a solid electrolyte fine particle layer including solid electrolyte fine particles having a particle diameter smaller than a particle diameter of particles of the solid electrolyte is formed outside of the positive electrode fine particle layer and the negative electrode fine particle layer, so that the solid electrolyte fine particle layer is formed so as to cover the outside of the positive electrode fine particle layer and the negative electrode fine particle layer.
 
Conclusion
US PGPub 2021/0280869.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726